Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amendments filed on 05/16/2022. 
Claims 4, 21-27 and 31 have been amended. 
Claims 1-7 and 21-33 are currently pending and have been examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 21-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoang et al. “US 2018/01019047 A1” (Hoang).
Regarding Claim 1:  A method of operating a vehicle charging station, the method comprising:
receiving an identification of a user based at least in part on input data from an input device of the vehicle charging station, wherein a first utility provides electricity to an electricity meter at a site of the user, and wherein a second utility provides electricity to the vehicle charging station (at least see Hoang Abstract; Fig. 11);
requesting a transaction approval from a remote server, wherein the remote server is one of: a server of the first utility, a server of the second utility, or a transaction server (at least see Hoang Abstract; Fig. 11), and wherein the remote server has a trusted-party relationship with a server of the vehicle charging station;
obtaining the transaction approval from the remote server (at least see Hoang Abstract; [0080]);
charging a battery of a vehicle of the user responsive to the transaction approval (at least see Hoang [0002]-[0003]);
measuring, by using a metrology unit of the vehicle charging station, a quantity of electricity used in the charging (at least see Hoang [0070]-[0076]);
transferring data indicating the quantity of electricity from the metrology unit to the server of the vehicle charging station (at least see Hoang [0082]); and
sending transaction information, comprising the data indicating the quantity of electricity consumption information and the identification of the user, to the remote server (at least see Hoang [0080]-[0082]).
Regarding Claim 2:  The method of claim 1, wherein receiving the identification of the user comprises receiving an alpha-numeric string representing an identity of the first utility and an alpha-numeric string representing an identity of the electricity meter at the site of the user (at least see Hoang [0074]).
Regarding Claim 3:  The method of claim 1, wherein receiving the identification of the user comprises at least one of: receiving information from a smartcard of the user; receiving information from an application running on a vehicle of the user; receiving information from an application running on a kiosk of the vehicle charging station; and receiving information from an application running on a cellphone of the user (at least see Hoang [0085]).
Regarding Claim 4:  The method of claim 1, wherein obtaining the transaction approval from the remote server comprises: communicating with the remote server to verify an account of the user, wherein the communicating is performed over an advanced metering infrastructure (AMI) network (at least see Hoang Fig. 3A).
Regarding Claim 5:  The method of claim 1, wherein: obtaining the transaction approval from the remote server comprises obtaining the transaction approval from the server of the first utility at least in part using an advanced metering infrastructure (AMI) network; and sending the transaction information comprises sending the transaction information to the server of the first utility at least in part using the AMI network (at least see Hoang [0042] and [0078]).
Regarding Claim 6:  The method of claim 1, wherein: obtaining the transaction approval from the remote server comprises receiving a transaction identifying code from the remote server; and sending the transaction information comprises sending the transaction identifying code, the identification of the user, and the data indicating the measured quantity of electricity in an encrypted format (at least see Hoang [0053]).
Regarding Claim 7:  The method of claim 1, wherein receiving the identification of the user comprises receiving information from at least two of devices comprising: a cellphone of the user; a smartcard of the user; the electricity meter at the site of the user; and the vehicle of the user (at least see Hoang [0067]).
Regarding Claims 21-33:  all limitations as recited have been analyzed and rejected with respect to claims 1-7.
Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
In the remarks, the Applicant argues in substance:
Argument 1: 
Hoang does not disclose, ‘‘a trusted-party relationship”.
In response, the Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Hoang et al.  teach “[0080] In some embodiments of the invention, any of the meters or assemblies described herein can use at least one computing system within a networked metering or power network. For example, FIG. 12 shows an architecture diagram 1800 of a system for operating a smart meter system according to one embodiment of the invention. The diagram 1800 shows one example of a system 1830 for performing one or more of the methods of the smart meter system that, as one non-limited example, can operate, read, send data and/or read data from the meter 100. As shown, the system 1830 can include at least one computing device, including one or more processors. Some processors can include processors 1832 residing in one or more conventional server platforms. In some embodiments, the system 1830 can include a network interface 1835a and/or an application interface 1835b coupled to at least one processor 1832 capable of running at least one operating system 1834, and one or more of the software modules 1838 (e.g., such as enterprise applications). In some embodiments, the software modules 1838 can include server-based software platform that can include smart meter system and method 100 software modules suitable for hosting at least one user account and at least one client account, as well as transferring data between one or more accounts.” Therefore Hoang et al.  meets the scope of the claimed limitations.  
Argument 2:  
Hoang does not disclose, ‘requesting a transaction approval”.
In response, the Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Hoang et al.  mention For example, if the server SERV2 is running the Solaris 7TM operating system, the server SERV4 is running the Solaris 8TM operating system, and the server SERV5 is running the Solaris 8 TM operating system, then the new system configuration will be running the Solaris 8TM operating system since it is the latest release of the operating system. In this situation Hoang is looking for the difference between each server (servers is part of assets) and then using the using the weight (average or center) as the hypothetical standard metric (see at least Pars. 0109). Therefore Hoang et al.  meets the scope of the claimed limitations. 
Argument 3: 
Hoang does not disclose, ‘‘a trusted-party relationship”.
In response, the Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Hoang et al.  teach [0057] Table 1 outlines the technical specifications for one embodiment of the transformer-rated meter 400 shown in FIGS. 3B and 3C. (see at least Figs. 3b-3C, Table 1). Therefore Hoang et al.  meets the scope of the claimed limitations.  
Argument 3: 
Hoang does not disclose, “charging responsive to ... approval”.
In response, the Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Hoang et al.  teach “[0068] Further, FIG. 11 illustrates a system overview 1200 of infrastructure integration of smart pole meter with an EV charging stations 1201 in accordance with some embodiments of the invention. In some embodiments, the system can function as a fixed, semi-permanent, or portable energy meter, enabling customers and utilities to monitor and track energy usage and operations of customer appliance/devices/vehicles and utility infrastructure operations (electric, gas, water, data, information, etc.) real-time and by location. Some embodiments of the invention include a smart pole meter system functioning within an operational energy metering system and method in accordance implemented with smart poles (e.g., such as pole 1000). In some embodiments, more modules of the smart pole meter system can be installed with an infrastructure (e.g., such as a power delivery infrastructure using one or more poles 1000) and can couple to a utility data management system (e.g., by coupling to at least one computing network) as described earlier with respect to FIGS. 10B and 10C (see at least Fig. 11-12).” Therefore Hoang et al.  meets the scope of the claimed limitations.  
Argument 4: 
Hoang does not disclose, “a first utility ... a second utility”.
In response, the Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Hoang et al.  “[0070] In another example embodiment, a customer can deploy at least smart pole meter system with a temporary or seasonal residential or commercial building or business, or with a remote charging station for an electric vehicle, and monitor any of the aforementioned parameters at the location or at a remote location. In the latter example embodiments, smart pole meter system can be used to guide customers when and where to plug in either to charge or discharge, and potentially lower operating/maintenance cost of an EV. This can enable customers and utilities to better manage EV loads (when charging) and generations (when discharging), and help lower costs of the grid construction, maintenance and operation. Thus, EVs with embodiments of the smart pole meter systems described herein can support and benefit the electrical grid system, and customers can be provided with real time charging/discharging cost and kWh quantity. Furthermore, because the cloud-based system can be managed by and/or coupled to at least one utility data management system, the system can be used to guide customers when and where to plug in either to charge or discharge based on location, charging station status, local and area-wide grid loads, etc., providing real time location based charge/discharge updates, operating with real time data on the grid. Some embodiments can include a two-way inverter safety switch for inverter application for charge/discharge.” Therefore Hoang et al.  meets the scope of the claimed limitations.  
Argument 5: 
Hoang is deficient to support a Section 102 rejection of claim 1.
In response, the Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation.  Therefore Hoang et al. inherent and anticipate the claimed invention to an ordinary skill in the art at the time of the invention and meets the scope of the claimed limitations.  Hence all the dependents claims are rejected for that same reason stated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FATEH M OBAID/Primary Examiner, Art Unit 3627